In an action, inter alia, to recover damages for medical malpractice, the plaintiff appeals from a judgment of the Supreme Court, Kings County (Garry, J.), dated July 5, 2000, which, upon a jury verdict in favor of the defendants Queens Long Island Medical Group, P. C., and Babu Thallur, dismissed the complaint insofar as asserted against those defendants.
Ordered that the judgment is affirmed, with costs.
Contrary to the plaintiff’s contention, the Supreme Court properly ruled that a portion of the decedent’s medical history, prepared by a Dr. Blumstein and contained in the discharge summary in the decedent’s hospital record at Good Samaritan Hospital, which the plaintiff sought to have admitted into evidence, was inadmissible hearsay. There was no proof as to the source for much of the information which Dr. Blumstein placed in the hospital record. The remaining portion of that record, which the plaintiff sought to place before the jury, was inadmissible, as it was irrelevant to Dr. Blumstein’s treatment of the decedent (see, Williams v Alexander, 309 NY 283, 287; Ginsberg v North Shore Hosp., 213 AD2d 592).
The plaintiff’s remaining contentions are without merit. O’Brien, J. P., Florio, Schmidt and Smith, JJ., concur.